DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim interpretation – Formal Matters
1.  A double patenting rejection is NOT put forth – this is a Divisional application.

2.  The examiner interprets that the claims are statutory under the requirements and guidelines as set forth in 35 USC 112 except for the issue cited below.  Written support is found and the claims particularly point out the inventive concept(s).

3.  The examiner interprets that the claims are statutory under the requirements and guidelines as set forth in 35 USC 101 (ie. directed to one of the four patent-eligible subject matter categories, no abstract idea, above judicial bar).








Claim Objections
The examiner notes that claim 1 (and other independent claims) put forth using “a portion” of the UE Group Identifier or Cell Identity while claims 2, 13 and 24 put forth that the portion is the entire UE Group Identifier or Cell Identity.
Typically, the word “portion” means less than the entire amount/portion, so the examiner sees a contradiction since claim 1 is putting forth a portion while claim 2 re-defines a portion as being the entire entity – one cannot have contradicting claims being put forth.  
The examiner takes issue with these claims since a) there are two entirely different concepts put forth and b) the words being used contradict themselves.
That said, there are times when “a portion” can be considered the entire “thing”, eg. a single-serving size (is the entire “thing”), for an IP Address, just using the NETWORK ID or HOST ID would be akin to using only a portion of the address, etc..
So, for the purposes of examination, the examiner interprets that “portion” is the entire portion for each of the independent claims to keep things consistent.
If the applicant wishes “portion” to be a smaller amount than the entire portion, this would require the cancelation of claims 2, 13 and 24.






Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
For Claim 30, note that:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim 30 in this application uses the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim 30 puts forth “means for generating” which has no structure (NOTE that the concept of “means for transmitting” would be a transmitter and is well known in the art to have specific structure).  The specification describes/limits the “means for generating” structure as follows:
i) Generating a wakeup signal is shown in Figure 4, #410 and Figure 11, #1120.
ii) The generation module is shown in Figure 6, #606, Figure 7, #606 shows the Generation Module, Figure 12, #1206 and Figure 12, #1206.
iii)  The generation module is described in the specification: Para’s #96-#104 for Figure 4, Para’s #111-#114 for Figure 6, Para’s #115-#119 for Figure 7, Para’s #141-#150 for Figure 11 and Para’s #151-#156 for Figure 12.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-2, 12-13, 23-24 and 30 is/are rejected under 35 U.S.C. 102(a)(a) as being anticipated by Ghosh US 2016/0366644 (From IDS).
As per claim 1, Ghosh et al. US 2016/0366644 teaches a method of wireless communication performed by a base station (Figure 1 shows Master Station/BTS and various other devices to include IOT Devices which are mobile devices),
[0012] Fig. 1 illustrates a WLAN 100 in accordance with some embodiments. The WLAN may comprise a basis service set (BSS) 100 that may include a master station 102, which may be an AP, a plurality of high-efficiency wireless (HEW) (e.g., IEEE 802.11ax) STAs 104, a plurality of legacy (e.g., IEEE 802.11n/ac) devices 106, a plurality of IoD devices 108 (e.g., IEEE 802.11ax), and a sensor hub 110.
 comprising: 
generating a wakeup signal for at least one user equipment (UE) of a UE group (First portion and Second portion shown in Magic Packet, Figure 2 and also see Figure 3 showing WAKE UP PREAMBLE), 
 [0034] The second portion 211 may be a portion that includes an indication for a specific IoT device 108 or a group of IoT devices 108. For example, the second portion 211 may be a STA/AP dedicated wake up preamble 312 as disclosed in conjunction with FIG 3. The magic packets 210 may be the same as or similar to magic packets 300, 400, 500 as described in conjunction with FIGS. 3-5. The magic packets 210 may be transmitted on a sub-channel that may be smaller than a channel bandwidth used by HEW STAs 104. For example, the sub-channel may be 2 MHz or 2.03 MHz. The second portion 211 may be a media access control (MAC) portion where the IoT STA 108 may have to wake-up portions of the IoT STA 108 so that the IoT STA 108 can decode a MAC portion of the magic packet 210.
[0037] The IoT STAs 206 may receive the first portion 209.1 of the magic packet 210.1 that includes a common wake up PHY synchronization 310. The IoT STAs 206, as illustrated in FIG. 2, determine that the first portion of the magic packet for STA 1 210 indicates that the IoT STAs 206 should decode additional portions of the magic packet 210.1. Both IoT STAs 206 may wake-up from the shallow sleep to decode more of the magic packet 210.1. The magic packet 210.1 may include a second portion 211.1 that may be a STA/AP dedicated wake up preamble 312.

wherein at least one of 
a) a portion* of a UE group identifier associated with the UE group, or  
b) a portion of a cell identity associated with the UE group, is identified by a preamble of the wakeup signal; and 
[0046] The STA/AP dedicated wake-up preamble 312 may be a training sequence. The STA/AP dedicated wake-up preamble 312 may include a wake-up identifier 313. The wake-up identifier 313 may be the training sequence. The wake-up identifier 313 may be unique signage that is negotiated when the IoT device 108 associates with the master station 102. The wake-up identifier 313 may indicate a specific device or it may be a group identifier.
transmitting the wakeup signal to the at least one UE (All cited passages above and figures show that Ghosh transmits the wakeup signal to the UE(s)):
Apparatuses, computer readable media, and methods for waking up Internet of Things (IoT) devices in a high-efficiency wireless local-area network are disclosed. The apparatus of a high-efficiency wireless local-area network (HEW) device may include processing circuitry and transceiver circuitry configured to generate a packet for one or more stations comprising one or more sub-channels. Each sub-channel may include a common wake up physical synchronization in a physical layer and a station dedicated wake up preamble in a media access control (MAC) layer. The station dedicated wake up preamble may include a wake-up identifier for a corresponding station of the one or more stations. The processing circuitry and transceiver circuitry may be further configured to transmit the packet to the one or more stations in accordance with orthogonal frequency division multiple access (OFDMA).    [Abstract]
NOTE:  The word “portion” is interpreted as being an entire portion of a UE group identifier - as based on claim 2 which states this fact.   Thusly, a “portion” is interpreted as being an entire UE group identifier OR an entire cell identity based on the claims.   To claim only a portion, that would also require the cancellation of claim 2, 13 and 24).



As per claims 2, 13 and 24, the Ghosh teaches claim 1/12/23, wherein the portion of the UE group identifier includes an entirety of the UE group identifier, or wherein the portion of the cell identity includes an entirety of the cell identity (Para #46 teaches “group identifier” which can be some/all of the group identifier – depending on what a “portion” is empirically defined as).  
[0046] The STA/AP dedicated wake-up preamble 312 may be a training sequence. The STA/AP dedicated wake-up preamble 312 may include a wake-up identifier 313. The wake-up identifier 313 may be the training sequence. The wake-up identifier 313 may be unique signage that is negotiated when the IoT device 108 associates with the master station 102. The wake-up identifier 313 may indicate a specific device or it may be a group identifier.


As per claim 12, this claim is rejected in its entirety as based on the rejection of claim 1.   Furthermore, Ghosh teaches a a base station for wireless communication, comprising: a memory; and one or more processors operatively coupled to the memory, the memory and the one or more processors configured to perform the method steps (See Figures 1-6 showing the Base Station (and UE’s) and Figures 2-5 showing the S/W components that are required in the process/method steps).


As per claim 23, this claim is rejected in its entirety as based on the rejection of claim 1.   Furthermore, Ghosh teaches a non-transitory computer-readable medium storing one or more instructions for wireless communication, the one or more instructions comprising: one or more instructions that, when executed by one or more processors of a base station, cause the one or more processors to perform the process/method steps (Again see Figure 1 showing the Base Station (and UE’s) and Figures 2-5 showing the S/W components that are required in the process/method steps and Figure 6 showing the circuitry/processor(s) and memory).


As per claim 30, this claim is rejected in its entirety as based on the rejection of claim 1.   Furthermore, Ghosh teaches an apparatus comprising:
 means for* generating a wakeup signal for at least one user equipment (UE) of a UE group, and means for transmitting the wakeup signal to the at least one UE (Again see Figure 1 showing the Base Station (and UE’s) and Figures 2-5 showing the S/W components that are required in the process/method steps and Figure 6 showing the circuitry/processor(s), memory and transceiver).
 *Means for generating a wakeup signal is rejected under 35 USC 112f as well.




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3, 14 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ghosh and further in view of Gilhousen et al. US 5,280,472.
As per claims 3, 14 and 25, Ghosh teaches claim 1/12/23, but is silent on wherein the preamble is encoded using a sequence with a length corresponding to two or more symbols.  
This claim is vague and the concept being put forth is difficult to determine.  Note that Ghosh teaches that the wake-up signal can be more than one symbol, ie. encoded as (or using) a sequence of symbol(s), ie. it could be a one-bit/symbol preamble OR it could be two/more bits/symbols.  Below, Ghosh teaches it may be a training sequence, which is two or more symbols/bits:
[0046] The STA/AP dedicated wake-up preamble 312 may be a training sequence. The STA/AP dedicated wake-up preamble 312 may include a wake-up identifier 313. The wake-up identifier 313 may be the training sequence. The wake-up identifier 313 may be unique signage that is negotiated when the IoT device 108 associates with the master station 102. The wake-up identifier 313 may indicate a specific device or it may be a group identifier.
If the applicant meant that the encoding modified the actual bits into another bit stream, Gilhousen teaches encoding where one data bit is encoded into two data bits/symbols, which is another intepretation:
Gilhousen et al. US 5,280,472 teaches encoding a signal/data where each information bit is encoded as two bits/symbols, which reads on the limitation:
(87) In the exemplary embodiment for the cell-to-mobile link, the sync, paging and voice channels as mentioned previously use convolutional encoding of a constraint length K=9 and code rate r=1/2, that is, two encoded symbols are produced and transmitted for every information bit to be transmitted.   (C22, L52-57)
It would have been obvious to one skilled in the art at the time of the invention's filing date, to modify Ghosh, such that wherein the preamble is encoded using a sequence with a length corresponding to two or more symbols, to provide various coding/encoding that can add error correction/detection for optimal data transmission.
	EXAMINER’s NOTE: A clarifying amendment would be helpful in putting forth exactly what the applicant intended regarding the encoding process above.



Claims 4 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ghosh and further in view of {Song et al. US 2018/0027495 or Sun et al. US 2018/0018185}.
As per claims 4 and 15, Ghosh teaches claim 1/12, but is silent on wherein the preamble is generated using a Zadoff-Chu sequence that is configured to identify at least one of the portion of the UE group identifier or the portion of the cell identity.  
See either Song or Sun teach who use Zadoff-Chu sequences: 
	i. Song et al. US 2018/0027495 teaches different wake-up signals for different groups of UE devices (ie. UE identifiers) that can be correspond to a Zadoff-Chu sequence wake-up signal:
 [0077] FIGS. 6A, 6B, and 6C are diagrams illustrating exemplary channel structures according to an implementation described herein. FIG. 6A is diagram illustrating a channel structure 600 that includes a subcarrier signal 610 of an LTE carrier signal. Subcarrier signal 610 may include a first subcarrier signal 612, a second subcarrier signal 614, and a third subcarrier signal 616. First subcarrier signal 612, second subcarrier signal 614, and third subcarrier signal 616 may each include a wakeup signature beacon signal associated with a different group of UE devices 110 and/or associated with a different trigger type. For example, subcarrier signal 610 may correspond to a 15 KHz LTE subcarrier signal and first subcarrier signal 612, second subcarrier signal 614, and third subcarrier signal 616 may each correspond to a 3.75 KHz Zadoff-Chu sequence wakeup signature beacon signal.
ii. Sun et al. US 2018/0018185 teaches that a wake-up sequence can be based on Zadoff-Chu sequences:
[0090] Although the above process is described using Gold sequences as the basis for generating wake-up sequences, a similar process may be carried out using other classes of sequences that exhibit desirable correlation characteristics (e.g., good autocorrelation). For example, a similar process may be used to generate wake-up sequences 254 based on Zadoff-Chu sequences of ZCZ sequences, as well as sequences that are not m-sequences.
Thusly, one skilled sees that Zadoff-Chu sequences can be used for wake-up procedures – Ghosh’s wakeup signal comprises at least a UE Group Identity portion, hence that would inherently be part of the Zadoff-Chu sequencing process.
It would have been obvious to one skilled in the art at the time of the invention's filing date, to modify Ghosh, such that wherein the preamble is generated using a Zadoff-Chu sequence that is configured to identify at least one of the portion of the UE group identifier or the portion of the cell identity, to provide the ability to modify the wake-up signal to be based on Zadoff-Chu sequences (that include at least the UE Group Identifier).


	Claims 5 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ghosh and further in view of {Damnjanovic US 2009/0046573 or Li et al. US 2016/0056934}
As per claims 5 and 16, the combination teaches claim 4/15, but is silent on wherein the Zadoff-Chu sequence uses a same root as a synchronization signal.  
Either Damnjanovic of Li teaches the Zadoff-Chu sequence using a same root as a synchronization signal:
i. Damnjanovic teaches pilot sequence (ie. synchronization signals) use root indices for Zadoff-Chu codes, which reads on the limitation:
Information exchanged among serving eNode B 210 and target eNode Bs 640.sub.1-640.sub.N in preparation for handover can include (i) system information 615, which can comprise location information (e.g., location area, routing area), cell identity, pilot sequences (e.g., root indices for Zadoff-Chu codes) utilized for synchronization
	ii. Even Li et al. US 2016/0056934 teaches that each pilot/synchronization signals/sequences have a root sequence which is a Zadoff-Chu sequence, which reads on the limitation.
 [From 0130] “…In addition, the pilot frequency adopts a time division multiplexing way, each OFDM symbol corresponds to one pilot frequency sequence, each pilot frequency sequence is obtained by the cyclic shift of a same or a different root sequence, and the root sequence is a Zadoff-Chu sequence or a CAZAC sequence.
It would have been obvious to one skilled in the art at the time of the invention's filing date, to modify Ghosh, such that wherein the Zadoff-Chu sequence uses a same root as a synchronization signal, to provide the ability to use either same or different root sequences (that are Zadoff-Chu sequences) as that of a synchronization signal.


	Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ghosh and further in view of Park et al. US 2015/0098401
As per claims 6 and 17, Ghosh teaches claim 1/12, but is silent on where a cyclic shift of the preamble identifies the portion of the UE group identifier.  
Park et al. US 2015/0098401 teaches that the UE Group Identifier can be transferred/transmitted implicitly via cyclic shift information:
 [0071] For example, the UE group identifier I.sub.UE.sub.--.sub.groupID may be implicitly or explicitly transferred. For example, the UE group identifier I.sub.UE.sub.--.sub.groupID may be transferred implicitly through an index of a CCE forming a PDCCH (or E-PDCCH), or an RB index, or an REG index. Alternatively, the UE group identifier I.sub.UE.sub.--.sub.groupID may be transferred implicitly through cyclic shift information for a DM-RS or modulation and coding scheme information. Alternatively, the UE group identifier I.sub.UE.sub.--.sub.groupID may be explicitly transferred through a PDCCH (or E-PDCCH).
It would have been obvious to one skilled in the art at the time of the invention's filing date, to modify Ghosh, such that where a cyclic shift of the preamble identifies the portion of the UE group identifier, to provide the ability to implicitly transfer via cyclic shift information the UE Group Identifier.






Claims 7 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ghosh and further in view of Lundby et al. US 2005/0254465
As per claims 7 and 18, Ghosh teaches claim 1/12, but is silent on wherein a cover code of the preamble identifies the portion of the UE group identifier and/or the portion of the cell identity.  
NOTE:  A cover code is interpreted as being a Walsh Code (See teaching references below).
Lundby et al. US 2005/0254465 teaches that a group identifier can be a unique Walsh code (ie. a cover code):
[0047] In one embodiment, the parallel signaling channel is transmitted to multiple users. As multiple users are able to distinguish between data to the various users, each of the multiple users is also able to receive a common packet(s) of data. In this way, the configuration information is provided via the signaling message and each user is able to retrieve and decode the packet(s). In one embodiment, a message is broadcast to multiple users, wherein a group identifier is also broadcast. Mobile users belonging to the group know the group identifier a priori. The group identifier may be placed in the header information. The group identifier may be a unique Walsh code or other means of identifying the group. In one embodiment, mobile user(s) may belong to more than one group.
	It would have been obvious to one skilled in the art at the time of the invention's filing date, to modify Ghosh, such that wherein a cover code of the preamble identifies the portion of the UE group identifier and/or the portion of the cell identity, to provide the ability to have a cover/walsh code identify the group identifier.
EXAMINER’s NOTE:  Below are added merely as teaching references, they are pertinent but not cited.  They put forth that a Walsh Code is a type of Cover Code.  Further note that a Walsh code is known as a scrambling code:
i.  Cheng 2017/0171866
[0088] For between 20 and 96 A/N bits, the PUCCH may be multiplexed with other users by using an orthogonal cover code (OCC), such as a Walsh code, as the spreading factor in the frequency domain.
	ii.  Oroskar US 8,908,605
(13) The bit length determines the number of different Walsh codes that can be defined for encoding uniquely identifiable forward links. The longer the bit length, the larger the number, and vice versa. Hence, the bit length of a Walsh code (or other type of cover code) also determines how many communication sessions can be concurrently transmitted. A longer Walsh code length supports a larger number of concurrent communication sessions, and vice versa. Accordingly, use of longer Walsh codes may place higher demands on a transmission power budget, and also result in more interference.    (C3, 37-46)
	iii.  Liu et al. US 2014/0254542
	[0007] The first aspect is to configure an E-PHICH in the legacy PDSCH. This design can support beam forming and an adaptive Modulation and Coding Scheme (MCS) to provide larger flexibility and higher transmission efficiency. The E-PHICH can be located in the legacy PDSCH region and demodulated based upon a DM-RS signal instead of a CRS signal. Considering a limited size of a single E-PHICH, an Orthogonal Cover Code (OCC), e.g., a Walsh code, can be used to multiplex a plurality of E-PHICHs or to mitigate interference among a plurality of users.	



	Claims 8, 19 and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ghosh and further in view of Shanmugam US 2017/0078088.
As per claims 8, 19 and 27, the combo teaches claim 7/18/26, but is silent on wherein the cover code (Walsh/scrambling code) is based at least in part on a system frame number of the base station.    
Shanmugam US 2017/0078088 teaches that a scrambling code can be generated from a system frame number (which is inherently based on a base station since the frame number is set/created by the base station):
[From 0008]:  “…The scrambling code generator 202 receives the protocol inputs such as a physical cell ID, a system frame number, and the like to generate a seed. The seed is used to initialize a seed state to generate a scrambling code…”
NOTE that Schmidl or Nagaraja below (pertinent but not cited) teach that the BTS has/uses a system frame number, ie. which would be used in Schanmugam’s scrambling code generator:
i. Schmidl et al. US 7,372,825 teaches that a base station has a system frame number:
From (32):  “…transmitted by a transmitter when the base station's system frame number is odd while a second midamble may be inserted into a frame and transmitted by a transmitter when the base station's system frame number is even…”   (C11, L10-17)
	ii.  Nagaraja et al. US 2010/0203892 teaches that the wake up timing can be based on the SFN.
[0013] In one embodiment, the method further comprises determining a plurality of potential wake-up times of the at least one of the wireless communication devices, wherein the beacon is transmitted during one of the plurality of potential wake-up times, and transmitting a plurality of additional interference beacons at the first frequency during the other determined potential wake-up times. The potential wake-up times may be determined based at least in part on a SFN (System Frame Number) of the first cell.
It would have been obvious to one skilled in the art at the time of the invention's filing date, to modify Ghosh, such that wherein the cover code (Walsh/scrambling code) is based at least in part on a system frame number of the base station, to provide the ability to generate a cover/scrambling/Walsch code based on various parameters, to include at least a base station’s system frame number. 


Claims 9, 20 and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ghosh and further in view of Rotstein et al. US 6,289,228 and Webb et al. US 2015/0173101.
	As per claims 9, 20 and 28, Ghosh teaches claim 1/12/23, but is silent on wherein the wakeup signal punctures one or more resources allocated for at least one reference signal.  
	Rotstein et al. US 6,289,228 teaches that the pilot (synchronization/reference signal) can be punctured with various data (paging data):
(28) In contrast, the present invention identifies active paging channels that occur in Slot N through n predetermined bits punctured on the pilot symbols of Slot N-1. The radiotelephone will wake up before Slot N to acquire the pilot channels and read the punctured bits identifying active paging channels, and can decide to power down where there are no paging messages indicated. This results in a total up time for a decision of much less than one slot time of 80 ms. In addition, computer simulations show that power consumption in this mode is less than half that of conventional CDMA paging polling.    (C9, L33-42)
	It would have been obvious to one skilled in the art at the time of the invention's filing date, to modify Ghosh, such that wherein the data can puncture one or more resources allocated for at least one reference signal, to provide the ability to puncture any type of data into at least a reference signa.l
	Webb et al. US 2015/0173101 teaches generic puncturing where he teaches an enormous number of different ways in which different information may be conveyed via puncturing, which provides for one to puncture wake up information (when combined with Rotstein who teaches at least puncturing page information into a reference signal):
 	[0273] It will be appreciated that there are an enormous number of different ways in which specific information may be conveyed through suppression/puncturing of reference symbols in accordance with embodiments of the invention. 
	It would have been obvious to one skilled in the art at the time of the invention's filing date, to modify Ghosh, such that wakeup data is punctured, to provide the ability to puncture any type of data (including wake up data) into a data stream (to include a reference signal).









	Claims 9, 20 and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ghosh and further in view of {Marinier et al. US 2012/0263145 or Poitau et al. US 2016/0142898  or Guo US 10,863,341}
As per claims 10 or 21, Ghosh teaches claim 1/12, but is silent on wherein the cell identity corresponds to a camped cell OR connected cell of the UE group.  
The following refenences each teach either to being camped on OR to being a connected cell of the UE group (Marinier et al. US 2012/0263145 or Poitau et al. US 2016/0142898 or Guo US 10,863,341
	i. Marinier et al. US 2012/0263145 the UE being in connected to OR camped modes and being associated with at least the cell identity of the serving cell:
 [0078] The WTRU may always search and take measurements to determine proximity to small cell based on offload area information or fingerprint information on the small cells. The WTRU may autonomously determine when to start taking measurements according to the cell in which it is connected. For example the offload area information may be associated with a cell in the used frequency. The cell may be a cell on which the UE is connected to (serving cell or camped cell) and may be associated to a PCI, a list of neighboring PCIs, or CGI (cell identity) of the serving cell. When the UE determines that the PCI or CGI corresponds to a cell stored in its offload area then it may initiate measurement procedures to detect vicinity of the small cell area (e.g. GPS, PRS, other positioning method, or measurements on other frequencies).
	ii.  Poitau et al. US 2016/0142898 teaches information identifying either being camped on OR connected:
[From Para #218]:  “..in some embodiments, the WTRU may be configured to select the synchronization code(s) based on the identity of the cell it may be associated with (e.g., camped on in Idle mode, or connected to in connected mode)”.
	iii.  Guo US 10,863,341 information indicating a cell identity that indicates whether a UE is camped on OR connected to:
Claim 5:  The method of claim 1, wherein the discovery signal includes a cell identity indicating a cell that the first UE is camping on or is connected to.
	It would have been obvious to one skilled in the art at the time of the invention's filing date, to modify Ghosh, such that wherein the cell identity corresponds to a camped cell OR connected cell of the UE group, to provide information as to the status of the UE being either camped on OR connected.



Claims 11, 22 and 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ghosh and further in view of { Zalewski et al. US 9,888,337 or Bradley US 2015/0071150 and 
As per claims 11, 22 and 29, Ghosh teaches claim 1/12/23, within a narrowband (Ghosh teaches, in certain situations, the sending of a wake-up/magic packet over a sub-channel whose bandwidth is smaller than a normal channel’s bandwidth, which reads on the limitation):
[0034] The second portion 211 may be a portion that includes an indication for a specific IoT device 108 or a group of IoT devices 108. For example, the second portion 211 may be a STA/AP dedicated wake up preamble 312 as disclosed in conjunction with FIG. 3. The magic packets 210 may be the same as or similar to magic packets 300, 400, 500 as described in conjunction with FIGS. 3-5. The magic packets 210 may be transmitted on a sub-channel that may be smaller than a channel bandwidth used by HEW STAs 104.
but is silent on where the wakeup signal is composed of a sequence that is repeated over multiple resource blocks.
Either Zalewski or Bradley teach repeated sending of a wake up signal:
	i. Zalewski et al. US 9,888,337 teaches a wakeup signal is sent in a long repeating pulse train so that it is detected:
 (129) In one embodiment, a WCC device can use various networks of nodes to enable routing through intermediary nodes or always-on-devices. For example, a WCC may be coupled to control a remote device through direct communication, through relayed communication using a phone, or through a server. A sleeping device may periodically wake up using a watchdog timer to check status of wireless wake-up signals. The frequency and duration of the wake-up period of any device depends on several factors, including whether the device under control is operating under dedicated power supply or a battery. Often when a wake-up signal is sent to a sleeping device, the wake up signal is burst in a long repeat pulse train to ensure that the signal is detected during the period in which a watchdog timer is alert.   (C21, L49-63)
ii. Bradley US 2015/0071150 also teaches that a wakeup message can be repeated over a period of time which would inherently be repeated over multiple resource blocks:
 [0047] While the timing diagram shown in FIG. 6 shows a successful sniff occurring towards the end of the wake-up transmission, which consists of repeated wake-up messages, it is also possible that the wake-up sniff may occur soon after the commencement of the instigator transmission or anywhere during the wake-up transmission. In cases in which the sniff occurs shortly after the transmission begins, the wake-up system will have to wait until the transmission completes before sending a wake-up response, in the event that a single channel is utilized bi-directionally. This may cost power in the wake-up system if the circuits remain powered waiting for the end of the instigator transmission.
[0051] The power savings embodiments are useful for mode A and any other mode wherein the duration of the wake-up transmission, which consists of repeated wake-up messages, is relatively long in relation to duration of each wake-up message.
	It would have been obvious to one skilled in the art at the time of the invention's filing date, to modify Ghosh, such that where the wakeup signal is composed of a sequence that is repeated over multiple resource blocks, to provide the ability to ensure that the wakeup signal is actually received.


	Claim 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ghosh and further in view of {Noh et al. US 2010/0091907 or Caretti et al. US 2015/0334635}.
As per claim 26, this claim is rejected in its entirety as based on the rejection of claims 4 and 15 but is silent on a scrambling sequence (ie. of the preamble identifies the portion of the UE group identifier and/or the portion of the cell identity).  The difference is that claim 26 puts forth a scrambling sequence that identified the UE group identifier/cell identity while claims 4 and 15 put forth a Zadoff-Chu sequence to identify those parameters.
Either Noh or Caretti teach that scrambling codes are the same as Zadoff-Chu sequences:
i. Noh et al. US 2010/0091907 is pertinent but not cited and teaches that a scambling code is also known as a Zadoff-Chu sequence – thusly claim 26 is rejected in the same manner of claims 4 and 15 since the phrases mean the same thing:
[0082] FIG. 6 illustrates a method of allocating an index of a constant pattern to S-SCH 1 and S-SCH 2 according to Method 2. As shown in FIG. 6, S-SCH 1 may be configured by using a scrambling code (e.g., a Zadoff-Chu sequence)
ii. Caretti et al. US 2015/0334635 who teaches the same concept, ie. that scrambling codes are based on Zadoff-Chu sequences:
[0060] The beacon signal Bs.sub.i can be a simple on/off signal, or an information bearing signal—e.g., the latter comprising sequences of bits encoding information for small node 115.sub.i identification (e.g., small node 115.sub.i ID). In the first case, the RE patterns associated with different small nodes 115.sub.i within the same macro cell 105.sub.C should be reciprocally orthogonal (so as to avoid overlapping in both frequency and time domain and allow small nodes 115.sub.i identification). In the second case, a same RE pattern can instead be assigned to different small nodes 115, and scrambling and/or spreading codes (e.g., based on Walsh-Hadamard or Zadoff-Chu sequences) should be used to minimize interference among small nodes 115.sub.i (thereby allowing each UE 110 to detect each small node 115.sub.i separately in case of beacon signals Bs.sub.i collisions).
It would have been obvious to one skilled in the art at the time of the invention's filing date, to modify Ghosh, such that it uses a scrambling sequence, to provide the ability to use scrambling/Zadoff-Chu codes to idenify the UE Group Identifier/Cell Identity.






Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is found in the PTO-892 form as well.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN M. D'AGOSTA whose telephone number is (571)272-7862. The examiner can normally be reached 8am to 4pm (IFW).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan (Dan) Orgad can be reached on 571-272-7884. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHEN M D AGOSTA/Primary Examiner, Art Unit 2414